DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/30/2020 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Objections
Claims 12-16 are objected to because of the following informalities:  claim 12 (and thereby dependent claims 13-16) contains an apparent minor typographical error causing rough grammar in lines 15-16 of the claim at “apply tension to filament between the anchor and the tissue” (emphasis added).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-5, 8-13 and 15-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stone et al. (US 2008/0065114).
Stone discloses (see Figs. 1C, 2C and 9) a tissue fixation system comprising the following claim limitations:
(claim 1) a soft anchor (100, Fig. 1C) configured to (i.e. capable of) be fixated in bone and formed of a flexible construct ([0024]’ sleeve 100 is expressly described as a flexible sleeve) with a plurality of openings (140, Fig. 1C) formed therein, the soft anchor (100) having an unstressed configuration with a first length and a first diameter ([0024]; flexible sleeve 100 expressly has a flaccid configuration like a linear string or shoelace having a linear first length and a first diameter defined by the cylindrical flaccid configuration); and a snare assembly (120, Figs. 1C and 2A) having a collapsible snare (i.e. collapsible loop defined by slipknot 130, Fig. 2A; [0027]) at one end (124) thereof and at least one elongate filament (120) extending therefrom (i.e. remaining strand 120 portion 122 comprises a filament extending away from the snare loop), the elongate filament having a terminal end (122) opposite the collapsible snare (i.e. remaining strand 120 portion 122 comprises a filament extending away from the snare loop), the snare assembly (120) being coupled to the soft anchor (100) by the filament (120/122) passing through the plurality of openings (140) such that the soft anchor (100) is at an intermediate location on the elongate filament between the collapsible snare (124) and the terminal end (122) (as shown in Fig. 2A), wherein the soft anchor (100) and snare (124) are configured such that the soft anchor (100) is reconfigurable from the unstressed configuration (i.e. a linear flaccid configuration) to an anchoring configuration by the application of tension to the filament (120/122) (as shown in Fig. 2A, sleeve 100 is fully capable of becoming folded in half and may further “scrunch up” when additional tension greater than that shown in Fig. 2A is applied), the soft 
(claim 2) wherein the soft anchor (100) is a cannulated suture with a central lumen (106, Fig. 1C; [0024]);
(claim 3) wherein the plurality of openings (140) include a first opening (i.e. opening 140 in leg 103) on a distal portion (103) of the soft anchor (100) and a second opening (i.e. opening 140 in leg 105) on a proximal portion (105) of the soft anchor (100), the first and second openings (140) communicating with the central lumen (106) (as shown in Fig. 1C);
(claim 4) wherein the filament (120) passes into the second opening (i.e. opening 140 in leg 105), through the lumen (106), and out of the first opening (i.e. opening 140 in leg 103) (as shown in Figs. 1C and 2A);
(claim 5) wherein the first and second openings (140) are on the same side of the soft anchor (100) (as shown in Figs. 1C and 2A);
(claim 8) wherein the soft anchor (100) is a crocheted suture anchor and the filament (120) extends through openings (140) defined between filament limbs of the crocheted suture anchor (100) along the length thereof (as shown 
(claim 9) wherein the soft anchor (100) in its anchoring configuration (see Fig. 2A) has a diameter that is at least about 20% greater than the diameter in the unstressed configuration (i.e. a linear flaccid configuration) (as shown in Fig. 2A, in its anchoring state sleeve 100 is folded in half so its second diameter is at least double its first diameter when sleeve 100 is in its linear flaccid state);
(claim 10) wherein the snare assembly is formed of a double filament loop (at 130, Fig. 2A; knot 130 forming the snare loop comprises at least 2-4 filament loops to help form the snare assembly) such that the filament (120) has first (122) and second (124) filament limbs (as shown in Fig. 2A);
(claim 11) further comprising a flexible sleeve (100) removably encapsulating at least a portion of the filament (120) (as expressly shown in Figs. 1C and 2A, sleeve 100 removably encloses/encapsulates strand 120);
(claim 12) inserting a flexible anchor (100, Fig. 9) into a hole (86, Fig. 9) in a bone (84, Fig. 9) at a location proximate to detached soft tissue (80, Fig. 9), the anchor (100) having a first configuration with a first length and a first diameter ([0024]; flexible sleeve 100 expressly has a flaccid configuration like a linear string or shoelace having a linear first length and a first diameter defined by the cylindrical flaccid configuration) and a second configuration with a second length that is less than the first length and a second diameter that is greater than the first diameter (as shown in Figs. 2A and 9, sleeve 100 is fully capable of becoming folded in half and may further “scrunch up” when additional tension 
(claim 13) wherein the flexible anchor (100) is a cannulated anchor with a lumen (106, Fig. 1C; [0024]) extending therethrough, the flexible anchor (100) having a first opening (i.e. opening 140 in leg 103, Fig. 1C) at a proximal end (103) and a second opening (i.e. opening 140 in leg 105) at a distal end (105), each of the first and second openings (140) communicating with the lumen (106) (as shown in Fig. 1C);
(claim 15) wherein the second diameter (as shown in Figs. 2A and 9, when sleeve 100 is folded in half and/or further bunched up) is at least about 20% greater than the first diameter (when flexible sleeve 100 is in its flaccid linear configuration) (as shown in Fig. 2A, in its anchoring state sleeve 100 is at least folded in half so its second diameter is at least double its first diameter when sleeve 100 is in its linear flaccid state); and
(claim 16) wherein the second length (as shown in Figs. 2A and 9, when sleeve 100 is folded in half and/or further bunched up) is at least about 50% less than the first length (when flexible sleeve 100 is in its flaccid linear configuration) (as shown in Fig. 2A, in its anchoring state sleeve 100 is at least folded in half so its second length is at least half its first length when sleeve 100 is in its linear flaccid state).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone as applied to claims 1 and 12 above, and further in view of Denham et al. (US 2011/0264141).
The difference between the prior art and the claimed invention is that Stone does not expressly teach the soft anchor comprising a plurality of at least four of transverse bores extending therethrough along the length of the soft anchor, and the plurality of openings include opposed paired openings with each opposed paired opening communicating with one of the transverse bores and the filament passes into and out of each transverse bore through the opposed paired openings.  Denham teaches (see Figs. 8-10) a similar tissue anchor for tissue fixation comprising a flexible anchor that .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,271,833. Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set requires a soft anchor and a snare assembly wherein the soft anchor has an unstressed configuration having a first length and a second diameter and an anchoring configuration having a second length that is less than the first length and a second diameter that is greater than the first diameter.  It is generally noted that a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  The narrower (i.e. species) claims of U.S. Patent No. 10,271,833 thereby anticipate the broader (i.e. genus) claims of the present invention, as the claims of U.S. Patent No. 10,271,833 require additional limitations.
Claims 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,345,567. Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set requires inserting a soft anchor having a first configuration with a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Overes et al. (US 2011/0270278); Norton et al. (US 2012/0059417); and Burkhart et al. (2013/0110165).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771